 

Exhibit 10.15

INDEMNIFICATION AGREEMENT

This AGREEMENT (this “Agreement”), is made as of ___________________, 2017,
between II-VI Incorporated, a Pennsylvania corporation (the “Company”), and
__________________________ (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available.

WHEREAS, Indemnitee is a director and/or officer and/or agent of the Company.

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, officers, and
agents of public companies in today’s environment.

WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly more difficult to
obtain such insurance on terms providing reasonable protection at reasonable
cost.

WHEREAS, the Pennsylvania Business Corporation Law, as amended (the “PBCL”), and
the Amended and Restated By-Laws of the Company (the “Bylaws”) expressly provide
that the indemnification and advancement of expenses provisions set forth
therein are not exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled under, among other
things, any agreement.

WHEREAS, the Board of Directors of the Company has determined that the inability
of the Company to retain and attract as directors, officers, and agents the most
capable persons would be detrimental to the interests of the Company and that
the Company therefore should seek to assure such persons that indemnification
and insurance coverage will be available in the future.

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner and Indemnitee’s reliance on the Company’s Amended and Restated
Articles of Incorporation (the “Charter”) and Bylaws, and in part to provide
Indemnitee with specific contractual assurance that the protection promised by
such Charter and Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such Charter or Bylaws or any
change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies;

  

--------------------------------------------------------------------------------

 

WHEREAS, the Bylaws and the PBCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers, and other persons with respect to indemnification;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

1.Services to the Company.  Indemnitee will serve, or continue to serve, at the
will of the Company in accordance with the Bylaws, as an officer and/or director
and/or agent of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation; provided, however, that
nothing herein is intended to modify or alter the rights and obligations of the
Company and Indemnitee under any terms of employment or employment agreement or
arrangement between the Company and Indemnitee that is now in effect or that
hereafter comes into effect, nor shall anything herein guaranty a right to
employment or board membership.

2.Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

(a)Corporate Status: describes a person who is or was serving as a director,
officer, employee, trustee, agent, or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, trustee,
agent, or fiduciary of another corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust, or other entity or
enterprise.

(b)Disinterested Director: means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(c)Change in Control:  shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting

- 2 -

 

--------------------------------------------------------------------------------

 

Securities of the surviving entity) at least 80% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all the Company’s assets, or (iv)
there occurs any other event of a nature that would be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or a response to any similar item
on any similar schedule or form) promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement.

(d)Claim:  means any threatened, asserted, pending, or completed issue, matter,
action, suit, or proceeding, or any inquiry or investigation, whether instituted
by the Company or any governmental agency or any other party, that Indemnitee in
good faith believes might lead to the institution of any such issue, matter,
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other, including any arbitration or other alternative dispute
resolution mechanism.

(e)Exchange Act: means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(f)Expenses:  include attorneys’ fees and all other costs, expenses, and
obligations (including, without limitation, experts’ fees, travel expenses,
court costs, retainers, transcript costs, duplicating, printing and binding
costs, as well as telecommunications, postage, and courier charges) paid,
payable, or incurred, by or on behalf of the Indemnitee, in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing to investigate, defend, be a witness in, or participate
in, any Claim relating to any Indemnifiable Event.

(g)Indemnifiable Amounts:  means any and all Expenses, damages, judgments,
fines, penalties, ERISA or other excise taxes, and amounts paid or payable in
settlement (including all interest, assessments, and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties, excise taxes, or amounts paid in settlement) arising out of or
resulting from any Claim relating to an Indemnifiable Event.

(h)Indemnifiable Event:  means any event or occurrence, whether occurring before
or after the date of this Agreement, related to Indemnitee’s Corporate Status,
or by reason of anything done or not done by Indemnitee in any such capacity.

(i)Independent Legal Counsel:  means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five (5) years has been, retained to represent: (i) the Company or Indemnitee in
any matter material to any such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnities under
similar indemnification agreements), (ii) any other party to the Claim for
indemnification hereunder, or (iii) the Beneficial Owner, directly or
indirectly, of securities of the Company representing 5% or more of the combined
voting power of the Company’s then outstanding Voting Securities (other than, in
each such case, with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements).

- 3 -

 

--------------------------------------------------------------------------------

 

(j)Reviewing Party:  means any appropriate person or body consisting of a member
or members of the Company’s Board of Directors or any other person or body
appointed by the Company’s Board of Directors who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.

(k)Voting Securities:  means any securities of the Company that vote generally
in the election of directors.

3.Basic Indemnification Arrangement; Advancement of Expenses.

(a)In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law, as soon as practicable but in any event no later than
thirty (30) days after written demand is presented to the Company, against any
and all Indemnifiable Amounts.

(b)If so requested by Indemnitee, the Company shall advance any and all Expenses
incurred by Indemnitee (an “Expense Advance”) in connection with any Claim not
initiated by Indemnitee.  Such advance shall be made within ten (10) days after
the receipt by the Company of a statement or statements requesting such
advances.  The Company shall, in accordance with such request (but without
duplication), either (i) pay such Expenses on behalf of Indemnitee, or (ii)
reimburse Indemnitee for such Expenses.  Indemnitee’s right to an Expense
Advance is absolute, payable in advance of any disposition of a Claim, and shall
not be subject to any prior determination by the Reviewing Party that the
Indemnitee has satisfied any applicable standard of conduct for indemnification.

(c)For the avoidance of doubt, the obligations of the Company provided for in
this Section 3 shall apply to Claims arising out of alleged breach of fiduciary
duty, negligence, or the actions or omissions of Indemnitee if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company.

(d)For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to, the
following: (i) to the fullest extent permitted by the provision of the PBCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the PBCL; and (ii)
to the fullest extent authorized or permitted by any amendments to or
replacements of the PBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.  If
a proceeding for which Indemnitee is entitled to be indemnified hereunder
asserts a claim against (y) the lawful spouse or legally recognized domestic
partner of Indemnitee or (z) a property interest of such spouse or domestic
partner, then indemnification shall be extended to such spouse or domestic
partner or for the protection of the property of such spouse or domestic partner
to the extent that the proceeding does not arise from any actual or alleged act,
error, or omission of such spouse or domestic partner.

- 4 -

 

--------------------------------------------------------------------------------

 

(e)Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under this Section 3 shall be subject to the condition that the
Reviewing Party shall not have determined (in a written opinion, in any case in
which the Independent Legal Counsel referred to in Section 6(b) hereof is
involved) that the Company would be prohibited under applicable law from
indemnifying Indemnitee to the fullest extent permissible, and (ii) the
obligation of the Company to make an Expense Advance pursuant to this Section 3
shall be subject to the condition that, if, when and to the extent that it shall
be ultimately determined that the Company would be prohibited under applicable
law from indemnifying Indemnitee, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid (it being understood and agreed that the foregoing agreement by
Indemnitee shall be deemed to satisfy any requirement that Indemnitee provide
the Company with an undertaking to repay any Expense Advance if it is ultimately
determined that the Indemnitee is not entitled to indemnification under
applicable law); provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that indemnification of the Indemnitee would not be
prohibited under applicable law, any determination made by the Reviewing Party
that Indemnitee would be prohibited from being indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). Indemnitee’s undertaking to repay such Expense Advances
shall be unsecured and interest-free.  

4.Indemnification for Additional Expenses.  The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
advance such Expenses to Indemnitee subject to and in accordance with Section
3(b), which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (a) indemnification or an Expense Advance by the Company under
this Agreement or any Charter or Bylaw provision now or hereafter in effect
and/or (b) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, Expense Advance, or
insurance recovery, as the case may be.

5.Partial Indemnity, Etc.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.  Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

 

- 5 -

 

--------------------------------------------------------------------------------

 

6.Indemnification Procedure and Determination.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request for the Company to indemnify and hold harmless
Indemnitee, including therein or therewith such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Claim, in accordance with this Agreement.  The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

(b)Upon written request by Indemnitee for indemnification, a determination, if
required by applicable law, with respect to whether Indemnitee is permitted
under applicable law to be indemnified, shall be made in accordance with Section
7, in the specific case as follows:

(i)If there has not been a Change in Control during the term of this Agreement,
the Reviewing Party shall be selected by (a) a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, or (b) if
there are no Disinterested Directors, by a majority vote of the Board.

(ii)If there has been a Change in Control of the Company during the term of this
Agreement, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any Charter or Bylaw provision now or hereafter in effect, the
Company shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee.  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent the Indemnitee
would be permitted to be indemnified under applicable law.  The Company agrees
to pay the reasonable fees of the Independent Legal Counsel and to indemnify
fully such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities, and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

(c)Indemnitee shall cooperate with the Reviewing Party making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to Reviewing Party upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and is reasonably necessary to such
determination.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Reviewing Party
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification), and the Company shall indemnify
and hold harmless Indemnitee therefrom.

7.Presumptions and Burdens of Proof.  

(a)In connection with any determination by the Reviewing Party or otherwise as
to whether Indemnitee is entitled to be indemnified hereunder the Reviewing
Party or court shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the burden of proof
shall be on the Company to establish, by clear and convincing evidence, that
Indemnitee is not so entitled.  

- 6 -

 

--------------------------------------------------------------------------------

 

(b)Neither the failure of the Company (including its Board of Directors or
Independent Legal Counsel) to have made a determination prior to the
commencement of such action that indemnification or advancement of Expenses is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct or had any particular belief, nor an actual determination by
the Company (including its Board of Directors or Independent Legal Counsel) that
indemnification is improper because the Indemnitee has not met such applicable
standard of conduct or did not have such belief, shall be a defense to the
action or create a presumption that the Indemnitee is not entitled to
indemnification under this Agreement or otherwise.

(c)For purposes of this Agreement, Indemnitee shall be deemed to have acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports, or statements
furnished to Indemnitee by the officers or employees of the Company in the
course of their duties, or by committees of the Company’s Board of Directors, or
by any other person (including legal counsel, accountants, and financial
advisors) as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence.  In addition, the knowledge and/or
actions, or failures to act, of any director, officer, agent, or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnity hereunder.

(d)For purposes of this Agreement, the termination of any Claim, by judgment,
order, settlement (whether with or without court approval), or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

8.Exclusions.  Notwithstanding any provision of this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity or advancement
of Expenses in connection with any Claim made against Indemnitee:

(a)for which a final decision by a court or arbitration body having jurisdiction
in the matter shall determine that such indemnification is not lawful;

(b)for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other provision, except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;

(c)for the disgorgement of profits made from the purchase or sale by Indemnitee
of securities of the Company in violation of Section 16(b) of the Exchange Act,
or similar provisions of state statutory law or common law, with respect to
transactions not approved or authorized by the Company;

- 7 -

 

--------------------------------------------------------------------------------

 

(d)in connection with any Claim (or part of any Claim) initiated by the
Indemnitee, or any Claim by the Indemnitee against the Company or its directors,
officers, employees, or other persons entitled to be indemnified by the Company,
unless (i) the Company is expressly required by law to make the indemnification,
(ii) the Company has joined in the Claim, (iii) the Claim was authorized or
consented to by the Board of Directors of the Company, or (iv) the Claim is one
to enforce Indemnitee’s rights under this Agreement;

(e)for any Expenses incurred by the Indemnitee with respect to any Claim
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that the material assertions made by the
Indemnitee in such Claim were not made in good faith or were frivolous;

(f)for amounts, including any related Expenses, that are an excise tax or other
penalty under Internal Revenue Code Sections 280G or 4999;

(g)to indemnify Indemnitee if a final, non-appealable decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful;

(h)to indemnify Indemnitee for the payment of amounts required to be reimbursed
to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as
amended, or any similar successor statute; or

(i)to indemnify Indemnitee for the payment of amounts required to be reimbursed
to the Company pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as amended, or any similar successor statute.

9.Contribution.

(a)To the fullest extent permissible by applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an Indemnifiable Event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Claim in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving rise to such Claim; and/or (ii) the relative fault of the
Company (and its directors, officers, employees, and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

(b)The relative fault of the Company and any and all other parties (including
officers and directors of the Company other than Indemnitee) and Indemnitee
shall be determined (i) by reference to the relative fault of Indemnitee as
determined by the court or other governmental agency assessing the contribution
amounts or (ii) to the extent such court or other governmental agency does not
apportion relative fault, by the Independent Legal Counsel (or such other party
which makes a determination) after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the subject matter of the Claims and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation or any other method of allocation that does not take
account of the equitable considerations referred to in this Section 9.

- 8 -

 

--------------------------------------------------------------------------------

 

10.Remedies of Indemnitee.  

(a)In the event that (i) the Reviewing Party determines pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification, in whole or
in part, under this Agreement, (ii) advancement of Expenses is not timely made
pursuant to Section 3 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been made by the Reviewing Party within thirty
(30) days after written demand is presented to the Company, (iv) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, or (v) a contribution
payment is not made in a timely manner pursuant to Section 9 of this Agreement,
then Indemnitee shall have the right to commence litigation in any court in the
Commonwealth of Pennsylvania having subject matter jurisdiction thereof, and in
which venue is proper, seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding.  Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding or such
right shall expire.  The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b)If a determination shall have been made by the Reviewing Party that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.  In any judicial
proceeding or arbitration commenced pursuant to this Section 10, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

(c)If a determination shall have been made by the Reviewing Party that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 10, absent a prohibition of such indemnification under applicable
law.

(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding, or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

11.Defense of Claims.  The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof (with reasonable participation by the Indemnitee), with counsel
reasonably satisfactory to the Indemnitee; provided that if Indemnitee believes,
after consultation with counsel selected by Indemnitee, that (a) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with an actual or potential conflict of interest, (b) the named parties in any
such Claim (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee

- 9 -

 

--------------------------------------------------------------------------------

 

concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Company, (c)
any such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, or (d) Indemnitee concludes
that such counsel has failed, or is failing, to adequately protect the interests
of the Indemnitee after written notice to such counsel and the Company
explaining in reasonable detail the basis for such conclusion, then Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Claim) at the
Company’s expense.  The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any Claim relating to an
Indemnifiable Event effected without the Company’s prior written consent.  The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event that the
Indemnitee is or could have been a party to, unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all liability on all claims that are the subject matter of
such Claim.  Neither the Company nor Indemnitee shall unreasonably withhold its
or his or her consent to any proposed settlement; provided that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.

12.Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Charter or
Bylaws or the PBCL or otherwise.  To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Charter or Bylaws
or this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.

13.Liability Insurance.  To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance (“D&O
Insurance”), Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.  If, at the time of the receipt
of notice of a Claim pursuant to the terms hereof, the Company has D&O Insurance
in effect, the Company shall give prompt notice of the Claim to the insurers in
accordance with the procedures set forth in the respective policies.

14.Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse or legally recognized domestic partner, heirs, executors, or
personal or legal representatives after the expiration of two (2) years from the
date such cause of action shall arise, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

15.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

- 10 -

 

--------------------------------------------------------------------------------

 

16.Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

17.Notice by Indemnitee.  Indemnitee agrees to promptly notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Claim or matter which
may be subject to indemnification or advancement of Expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligations which it may have to the Indemnitee under this
Agreement or otherwise, except to the extent that such failure or delay
materially prejudices the Company.

18.Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed, or
(d) sent by facsimile or electronic transmission, with receipt of confirmation
that such transmission has been received:

(i)If to Indemnitee, to the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(ii)If to the Company, to

II-VI Incorporated
Attention: General Counsel
375 Saxonburg Blvd.
Saxonburg, PA  16056

 

or to any other address as may have been furnished to Indemnitee by the Company.

19.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses or legally recognized domestic
partners, heirs, executors, and personal and legal representatives.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee and his or her counsel, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.  

- 11 -

 

--------------------------------------------------------------------------------

 

20.Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer,
director, employee, trustee, or agent of the Company or of any other entity or
enterprise at the Company’s request and shall continue thereafter so long as
Indemnitee shall be subject to any Claim by reasons of his or her Corporate
Status, whether or not he or she  is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement.

21.Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect, and the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired and shall remain
enforceable to the fullest extent permitted by law.  In the event any provision
hereof conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.

22.Enforcement.

(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby to induce Indemnitee
to serve or continue to serve as an officer and/or director and/or agent of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer and/or director and/or agent of the Company.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written, and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws, and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.

(c)The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable, and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions, and permanent
injunctions, without the necessity of posting bonds or other undertaking in
connection therewith.  The Company acknowledges that in the absence of a waiver,
a bond or undertaking may be required of Indemnitee by a court, and the Company
hereby waives any such requirement of such a bond or undertaking.

- 12 -

 

--------------------------------------------------------------------------------

 

23.Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement.  Only one such counterpart signed
by the party against whom enforceability is sought needs to be produced to
evidence the existence of this Agreement.

24.Headings.  The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

25.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.




- 13 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

II-VI INCORPORATED

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Name

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

- 14 -

 